Case 2:20-cv-08035-SVW-JPR Document 160-18 Filed 05/18/21 Page 1 of 4 Page ID
                                 #:3617




                       Exhibit 13
Case 2:20-cv-08035-SVW-JPR Document 160-18 Filed 05/18/21 Page 2 of 4 Page ID
                                 #:3618
 17:03

              Jiawei Wang, Jerry, Yueting Jia Nephew, in charge of financing
              & HR N

                                    Jerry, thank you for your hard work last
                                    night. Let’s talk over the phone later.

                                     Jan 26, 2018 10:50

              OK. Is it convenient to talk over the phone
              now, Mr. Liu? Sorry.

                                     Jan 26, 2018 11:01


                                                                Ok, now is ok.


                                     Jan 26, 2018 12:24

              Received your email. Will push through
              immediately.

                                     Jan 26, 2018 15:39

              Hi, manager Liu. Thank you for your
              understanding, and I look forward to your
              proposed revised version. I would like to
              clarify one thing. Sidley's company partner
              VJ is reviewing this agreement for us right
              now to make sure there is no violation of any
              stipulations with investors. The share transfer
              clause is a key concern, but he may also make
              other minor modifications. I will ask him to
              focus on major issues instead of details and
              confirm as soon as possible.



                                                            ©




                                                                                 HLIU002335
Case 2:20-cv-08035-SVW-JPR Document 160-18 Filed 05/18/21 Page 3 of 4 Page ID
                17:03 ?          #:3619              si “人




                                                                   品
                                                                    |




             《          伟
                  王 佳 Jerry              跃 亭外     管 融资 事   人 N
                    Jerry: 你們 昨 晚 辛苦了 咱们
                    再 通話        。
                                                       。



                                                                   Ye
                                Jan   26, 2018 10:50


                     好      ， 您現在
                            的
                                  方便
                                   通話嗎
                     总，        在抱

                                Jan   26, 2018 11:01


                                           的。
                                       好 现 在 可以                。




                                Jan   26, 2018 12:24




                                Jan   26, 2018 15:39


                     刘 总，谢谢   您 的
                                好理解    并等
                     您 的 建議 修改 。 一 件 事       稱



                     清: Sidley
                            的公司  合伙   人VJ
                     在 幫 我們 看 這 個 協議, 確保
                            投资
                      没有 违反 与   者的   约定，
                     转这 股 条   一 个 重点 顾虑，
                                       是




                     但他可 能有 别 的 细微 修改                      ，



                     我 会 让他 宜 粗 不 宜 细 尽 快确
                     认  。




                                                                           HLIU002336
Case 2:20-cv-08035-SVW-JPR Document 160-18 Filed 05/18/21 Page 4 of 4 Page ID
                                 #:3620


                          DECLARATION AND CERTIFICATION


    We, Ko & Martin - Certified Interpreters and Translators, declare that we are

    (P)    Certified Court Interpreters as described in GC68565

    We are certified to interpret and translate from the Chinese language to the English
    language and from the English language to the Chinese language.

    We further declare that we have translated the attached document from the Chinese
    language to the English language.

    We declare to the best of our abilities and belief, that this is a true and accurate
    translation of the Chinese language text of the 3 pages of text messages as described
    below.



                              Specific Description of the Document

       1. 01222018 Wang of FF Message re FF HR Dept. Review of Liu EA
       2. 01252018 Wang of FF Message re FF Legal Review & HR Approval of Liu
          Agreement
       3. 01262018 Wang of FF Message re Vijay Sekhon of Sidley Austin has been
          reviewing agreements


    We declare under penalty of perjury under the laws of the State of California that the
    foregoing is true and correct.

    This declaration is signed this 5th of April 2021 in Los Angeles, California.



    Lingling Men Martin
    President
    Ko & Martin - Certified Interpreters and Translators




    Signature



                          KO & MARTIN – Certified Interpreters and Translators
                                         www.komartin.com
                                Email: chinese.division@komartin.com




                                                                                             HLIU002337
